Citation Nr: 0835230	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-39 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to payment or reimbursement of emergency services 
for nonservice-connected conditions from non-Department of 
Veterans Affairs (VA) medical providers during the period 
from October 26, 2004 to December 5, 2004.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from January 1981 to January 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Dallas, Texas, VA 
Medical Center (VAMC), which denied payment or reimbursement 
for medical and ancillary services associated with a fracture 
of the right tibial plateau.  VA has paid emergency room 
costs of October 26 and 27, 2004, at Presbyterian Hospital of 
Kaufman.  The appellant has claimed entitlement to payment or 
reimbursement of costs of physicians' care, radiological and 
surgical services, ambulance transport to a rehabilitation 
facility, and inpatient rehabilitation services at the 
Medical Center at Terrell following her discharge from 
Presbyterian Hospital.  Rehabilitation services at the 
Medical Center at Terrell were previously believed to have 
been for a 30 day period, however there is an indication in 
the veteran's substantive appeal that rehabilitation services 
were not provided at this facility for more than six days.  
The Board remanded this case in June 2007 for procedural and 
evidentiary considerations.


FINDINGS OF FACT

1.  The care and services provided to the veteran from non-VA 
medical providers during the period of October 26, 2004 to 
December 5, 2004, were not authorized in advance and were not 
for the purpose of treating an adjudicated service-connected 
disability.

2.  The veteran was entitled to benefits under Medicare "Part 
A," which is a health plan contract as defined by law, at the 
time she received the above treatment.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the 
expenses associated with the emergency treatment received by 
the veteran from private medical providers between October 
26, 2004 and December 5, 2004, have not been met.  38 
U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
17.120, 17.1000-.1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board would like to first point out that as this case 
will be decided as a matter of law based on essentially 
undisputed facts, the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008) (VCAA) is arguably not applicable here.  Moreover, the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, as 
the statute at issue in such cases is not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  
Similarly, the statute at issue in this matter is not found 
in Chapter 51, but rather, in Chapter 17.  However, in 
Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), 
although not explicitly stated, the United States Court of 
Appeals for Veterans Claims (Court) appeared to assume that 
the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements 
in that case constituted non-prejudicial error.  

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for payment/reimbursement of 
unauthorized medical expenses is disallowed, VA is required 
to notify the claimant of its reasons and bases for denial, 
his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 
38.  38 C.F.R. § 17.132.

In this case, the veteran was sent letters in December 2004, 
and February, March, and April 2005 advising her of the 
information necessary to substantiate her claim and all 
relevant procedure and appellate rights.  The VAMC has 
explained to the veteran alternative bases for denial of the 
claim, and has provided the veteran with an opportunity to 
present information and evidence in support of the claim.  
There is no indication that any additional notice or 
development would aid the veteran in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 
2008).  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of 
this case, additional efforts to assist or notify her in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 
C.F.R. § 17.52.  In this case, however, the veteran is not 
alleging that VA contracted with any of the individual 
providers (Presbyterian Hospital of Kaufman, Texas 
Orthopedics, East Texas Medical Center, Medical Center at 
Terrell, and Radiology Consulting Associates) who provided 
care to her between October 26, 2004 and December 5, 2004.

The appellant is seeking entitlement to payment or 
reimbursement for private medical expenses incurred by 
appellant over the period of October 26, 2004 to December 5, 
2004.  More specifically, she asserts that multiple 
unsuccessful efforts were made to contact VA for the purpose 
of transferring her to a VA facility following her initial 
emergency treatment at Presbyterian Hospital, and that when 
VA was finally contacted, she was told that it would be a 
week before she would be able to undergo surgery for her 
tibial fracture at the VA.  Consequently, she contends that 
it was more prudent for her to undergo surgery at 
Presbyterian Hospital on November 1, 2004.  She further 
asserts that at the time of her discharge from Presbyterian 
Hospital on November 5, 2004, there were no beds available at 
the VA facility to which she was to be transferred, and that 
there therefore continued to be no VA facility which was 
feasibly available.  As a result, the veteran again utilized 
the services of an ambulance to be transferred to the Medical 
Center at Terrell for necessary rehabilitation services.  

The Dallas, Texas, VAMC has granted payment of services 
rendered on October 26, and 27, 2004, but has denied payment 
of any private medical services rendered after October 27, 
2004 in treatment of the veteran's tibial fracture.  In part, 
the VAMC made its decision based on the fact that some of the 
treatment had been paid by Medicare.

Turning first to the issue of entitlement to payment or 
reimbursement under the provisions of 38 U.S.C.A. § 1728, the 
record does not reflect that at the time of the medical 
services in question, service connection was in effect for 
any disability.  Thus, the criterion found at of 38 U.S.C.A. 
§ 1728(a)(2) is not satisfied.  Accordingly, the Board 
concludes that based on the evidence of record, the 
provisions of 38 U.S.C.A. § 1728 have not been met.  See also 
38 C.F.R. § 17.120 (2007).

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
.1003.  To be eligible for reimbursement under this 
authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
medical evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that any delay in seeking immediate medical 
attention would have been hazardous to his or her life or 
health (this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency medical treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2007).

Under 38 U.S.C.A. § 1725, a veteran is only considered to be 
"personally liable" for treatment if he/she has no 
entitlement to care or services under a health-plan contract, 
which includes an insurance policy or contract, medical or 
hospital service agreement, membership or subscription 
contract, or similar arrangement under which health services 
for individuals are provided or the expenses of such services 
are paid.  38 U.S.C.A. § 1725(b)(3)(B) and (f)(2)(A).

As noted previously, the evidence of record, including the 
veteran's own statement, indicates that she has health care 
coverage under Medicare "Part A."  Medicare "Part A" is a 
supplementary medical insurance which was established to 
provide basic protection against the costs of hospital, 
related post-hospital, home health services, and hospice care 
for the aged and disabled pursuant to section 1811 of the 
Social Security Act.  42 U.S.C.A. § 1395c (West 2002).  The 
definition of a health-care contract includes such insurance 
plans.  38 U.S.C.A. § 1725(f)(2)(B).  Thus, the criteria for 
reimbursement for the reasonable value of emergency treatment 
under the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations are not met.  Consequently, the 
Board finds that the law and regulations in this case are 
dispositive, and prohibit the payment or reimbursement 
requested by the veteran.  See Sabonis, 6 Vet. App. at 430.

As noted, a portion of the expenses for his treatment has 
already been paid under the Medicare program.  The fact that 
the bills from ambulance services on November 5, 2004 were 
apparently not covered at all is not relevant under the 
foregoing statute and regulation.  

Accordingly, the Board concludes that the criteria for 
reimbursement of unauthorized medical expenses under 38 
U.S.C.A. §§ 1725 and 1728 are not met.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred with private medical providers over 
the period of October 26, 2004 to December 5, 2004, is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


